Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                       FILED
                                                    Jun 29 2012, 9:02 am
any court except for the purpose of
establishing the defense of res judicata,                  CLERK
collateral estoppel, or the law of the                   of the supreme court,
                                                         court of appeals and
                                                                tax court
case.
ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEES
                                            INDIANA DEPARTMENT OF CHILD
DEIDRE L. MONROE                            SERVICES:
Public Defender’s Office
Gary, Indiana                               EUGENE M. VELAZCO, JR.
                                            DCS, Lake County Office
                                            Gary, Indiana

                                            ROBERT J. HENKE
                                            DCS Central Administration
                                            Indianapolis, Indiana

                                            LAKE COUNTY COURT APPOINTED
                                            SPECIAL ADVOCATE:

                                            DONALD W. WRUCK
                                            Dyer, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
C.C., Minor Child,                  )
                                    )
C.C., Mother,                       )
                                    )
       Appellant-Respondent,        )
                                    )
              vs.                   )            No. 45A04-1110-JT-591
                                    )
INDIANA DEPARTMENT OF CHILD         )
SEVICES,                            )
                                    )
              and                   )
                                    )
LAKE COUNTY COURT APPOINTED         )
SPECIAL ADVOCATE,                   )
                                    )
        Appellees-Petitioners.                           )


                         APPEAL FROM THE LAKE SUPERIOR COURT
                          The Honorable Mary Beth Bonaventura, Judge
                                 Cause No. 45D06-1103-JT-75


                                             June 29, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge


        C.C. (“Mother”) appeals the involuntary termination of her parental rights to her

child, C.C. Concluding that there is sufficient evidence to support the juvenile court’s

judgment, we affirm.

                                  Facts and Procedural History

        Mother is the biological mother of C.C., born in June 2007.1 The evidence most

favorable to the juvenile court’s judgment reveals that in November 2008, the local Lake

County office of the Indiana Department of Child Services (“LCDCS”) received a

referral from the Gary Police Department indicating one-year-old C.C. may be in need of

services. LCDCS initiated an assessment, and case manager James Webb (“Webb”)

located C.C. at his maternal grandmother’s (“Grandmother”) home.                            During the

assessment, Grandmother told Webb she “did not want to care for [C.C.] any longer” and

that she was “tired of her daughter leaving [C.C.] with her.” State’s Exhibit E at 3.

Grandmother further reported that this was the fourth time in less than a year that Mother


        1
           The parental rights of C.C.’s alleged biological father, C.P. (“Father”), were terminated by the
juvenile court in its September 2011. Father does not participate in this appeal. We therefore limit our
recitation of the facts to those pertinent solely to Mother’s appeal.

                                                    2
had left C.C. with her for an extended period of time and that Mother was a drug addict.

Webb observed, however, that Grandmother “appeared to be on drugs,” was “very

uncooperative,” and did not have a bed in the home for C.C. Id. Police personnel also

informed Webb that they had responded to multiple domestic disputes calls at the family

home in the past involving Grandmother and Mother.

       Webb telephoned Mother from Grandmother’s home to determine her

whereabouts. Mother informed Webb she was in Chicago and that she could arrive at

Grandmother’s home within an hour to retrieve C.C.          When she failed to show at

Grandmother’s house, Webb contacted Mother again. Mother initially told Webb she had

been unable to find a ride to Indiana. Mother later admitted to Webb that she was serving

a fourteen-month term of probation in the State of Illinois and was not allowed to leave

the state without first obtaining permission from her Probation Officer.

       As a result of Webb’s assessment and Mother’s failure to return for C.C. within

the agreed upon time frame, LCDCS took C.C. into emergency protective custody. The

next day, LCDCS filed a petition alleging C.C. was a child in need of services

(“CHINS”). Mother thereafter admitted to the allegations of the CHINS petitions, and

C.C. was so adjudicated.

       A dispositional hearing was held in December 2008, after which the juvenile court

issued an order formally removing C.C. from Mother’s custody and directing that the

removal date be made retroactive to the date C.C. was initially detained. The court’s

dispositional order also directed Mother to participate in a variety of services designed to

enhance her parenting abilities and to facilitate reunification with C.C. These services

included, among other things, parenting classes, individual counseling, a drug and
                                        3
alcohol evaluation and any recommended treatment, a psychological evaluation and any

recommended treatment, random drug screens, and supervised visits with C.C.

        Mother’s participation in reunification services was sporadic from the beginning

and, despite brief periods of improvement, was ultimately unsuccessful. For example,

service providers initially were unable to locate Mother due to her lack of housing and

lack of communication with LCDCS.                      Although Mother eventually completed a

psychological evaluation and began attending individual counseling sessions in mid-

2009, she did not actively engage in the therapy services being offered. As a result,

Mother was referred to a new therapist later the same year. A third referral for yet

another therapist was made in 2010.                  In addition, Mother was reported as being

“resist[ant]” to services being provided to her, such as parenting education. Transcript at

38.

        There were also problems with Mother’s participation in supervised visits with

C.C., including Mother repeatedly cancelling and rescheduling appointments, struggling

to stay awake during several visits, and not being attentive and/or not bonding with C.C.

In June 2009, LCDCS attempted to address these issues by initiating an Interstate

Compact for the Placement of Children (“ICPC”)2 with the State of Illinois so that C.C.

could live with Mother in Illinois after Mother obtained housing with her paternal cousin.

The ICPC was later denied, however, after an Illinois caseworker determined that

Mother’s cousin had a significant criminal record. The Illinois case worker was also

concerned that Mother “did not appear to understand the parameters of her case plan” and


        2
          Interstate placement of a child/children by an Indiana state agency must be accomplished in accordance
with Indiana’s ICPC policies which are codified at Indiana Code section 31-28-4-1 et seq.
                                                       4
could not provide any “proof” as to what she was working on in individual therapy. Id. at

44.

        A second ICPC was initiated in early 2010 after Mother obtained independent

housing in Illinois. Just days before the ICPC was completed in July 2010, however,

Mother voluntarily left her residence and moved into a hotel because there had reportedly

been a murder in her neighborhood. The ICPC was therefore cancelled due to Mother’s

lack of housing. Mother then returned to Indiana to live with Grandmother in August

2010.

        Following her return to Indiana, Mother began participating in reunification

services yet again. Mother quickly progressed to unsupervised visits and then overnight

visits. By November 2010, however, LCDCS discovered Mother was no longer living

with Grandmother but was living in a hotel in Illinois. Consequently, Mother’s visitation

privileges with C.C. reverted back to supervised visits.        In December 2010, the

permanency plan was changed from reunification to termination of parental rights and

adoption.   LCDCS thereafter filed a petition seeking the involuntary termination of

Mother’s parental rights to C.C. in March 2011.

        An evidentiary hearing on the involuntary termination petition was held in early

September 2011. During the termination hearing, LCDCS presented significant evidence

establishing Mother had failed to successfully complete a majority of the juvenile court’s

dispositional goals despite having had a wealth of services available to her for

approximately three years. Testimony from service providers indicated that although

Mother eventually completed her parenting education classes and self-determined

individual therapy goals, service providers reported that Mother had failed to incorporate
                                             5
the parenting techniques she had been taught into her daily life. In addition, Mother was

convicted of prostitution in October 2009, had not visited with C.C. since December

2010, and tested positive for marijuana both at the beginning of the CHINS case, and

again on December 10, 11, and 14, 2010. A hair follicle drug screen collected on January

31, 2011, likewise came back positive for marijuana. As for C.C., LCDCS presented

evidence showing the child was happy, thriving, and bonded to the pre-adoptive foster

family that he had been living with for approximately three years.

       At the conclusion of the termination hearing, the juvenile court took the matter

under advisement.     Several weeks later, on September 27, 2011, the juvenile court

entered its judgment terminating Mother’s parental rights to C.C. Mother now appeals.

                                 Discussion and Decision

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Bester v. Lake Cnty. Office of Family

& Children, 839 N.E.2d 143, 147 (Ind. 2005). Instead, we consider only the evidence

and reasonable inferences that are most favorable to the judgment. Id. When, as here,

the juvenile court makes specific findings of fact and conclusions thereon, we apply a

two-tiered standard of review. First, we determine whether the evidence supports the

findings, and second, we determine whether the findings support the judgment. Id. In

deference to the juvenile court’s unique position to assess the evidence, we will set aside

the court’s judgment terminating a parent-child relationship only if it is clearly erroneous.

In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; see also Bester, 839

N.E.2d at 147. Thus, if the evidence and inferences support the juvenile court’s decision,

we must affirm. Id.
                                             6
       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although parental rights are of a

constitutional dimension, the law provides for the termination of these rights when

parents are unable or unwilling to meet their parental responsibilities. In re R.H., 892

N.E.2d 144, 149 (Ind. Ct. App. 2008). Moreover, a juvenile court need not wait until a

child is irreversibly harmed before terminating the parent-child relationship. McBride v.

Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003).

       Before parental rights may be involuntarily terminated in Indiana, the State is

required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child . . . .

Ind. Code § 31-35-2-4(b)(2).         The State’s burden of proof for establishing these

allegations in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (2008)). “[I]f

the court finds that the allegations in a petition described in section 4 of this chapter are

true, the court shall terminate the parent-child relationship.” Ind. Code § 31-35-2-8(a)

                                                7
(emphasis added). Mother challenges the sufficiency of the evidence supporting the

juvenile court’s findings as to subsection (b)(2)(B) and (C) of the termination statute

cited above.

               I. Conditions Remedied/Threat to Children’s Well-Being

       Mother claims the juvenile court’s finding that Mother “did not engage in therapy

services,” was clearly contradicted by the testimony of LCDCS case manager Kandra

Norris (“Norris”), who testified that Mother’s individual therapy was “successfully

closed” in April 2010. Appellant’s Brief at 10. Mother further complains that the

juvenile court (1) “failed to take into consideration that Mother was “homeless” and thus

was unable to immediately begin therapy following C.C.’s removal, and (2) “chose to

criticize” “rather than to applaud” Mother’s decision to move out of her home and into a

hotel just days before final approval of the second ICPC in light of the reported murder

that occurred in that neighborhood. Id. Finally, Mother contends she is entitled to

reversal because she complied with the case plan and obtained housing and employment

prior to the termination hearing.

       Initially, we observe that Indiana Code section 31-35-2-4(b)(2)(B) requires the

State to establish, by clear and convincing evidence, only one of the three requirements of

subsection (b)(2)(B).    Because we find it to be dispositive, we limit our review to

Mother’s allegations pertaining to subsection (b)(2)(B)(i) of Indiana’s termination statute.

In determining whether there exists a reasonable probability that the conditions resulting

in a child’s removal or continued placement outside a parent’s care will not be remedied,

a juvenile court must judge a parent’s fitness to care for his or her child at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re J.T.,
                                             8
742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The court must also “evaluate

the parent’s habitual patterns of conduct to determine the probability of future neglect or

deprivation of the child.” Id. Pursuant to this rule, courts have properly considered

evidence of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

failure to provide support, and lack of adequate housing and employment.           A.F. v.

Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002),

trans. denied. A juvenile court may also properly consider the services offered to the

parent by a county department of child services and the parent’s response to those

services as evidence of whether conditions will be remedied. Id.

       Here, in terminating Mother’s parental rights to C.C., the juvenile court made

detailed findings regarding the many reunification services provided to Mother for

approximately three years, as well as Mother’s failure to participate in and/or benefit

from these services. Specifically, the juvenile court acknowledged Mother’s history of

domestic violence with Grandmother as reported by local police personnel, her recurrent

“homeless[ness],” and her “sporadic” attendance at scheduled visits with C.C. throughout

the duration of the underlying proceedings. Appellant’s Appendix at 2. As for Mother’s

participation in individual therapy, the court found Mother initially did not engage in the

referred therapy services, that she was assigned to a new therapist in 2009 “to see if

[M]other would engage in the services,” and when Mother still did not engage in therapy

services, was reassigned to a third therapist. Id. The juvenile court also noted that

Mother had tested positive for marijuana both at the beginning of the CHINS case and

then again in December 2010 and that the case plan had been changed from reunification

to termination of parental rights due to Mother’s “instability,” “drug use,” “inconsistency
                                            9
with the visitations,” lack of a “bond” with C.C., and the fact that Mother “was no closer

to reunification with her child.” Id. A thorough review of the record reveals that

abundant evidence supports the juvenile court’s findings.

       During the termination hearing, LCDCS case manager Norris recommended

termination of Mother’s parental rights. In so doing, Norris informed the juvenile court

that Mother had problems “gelling” with service providers, who reported that Mother

would “resist services” that they were providing.       Transcript at 38.    Norris further

described Mother’s housing and “employment situation” throughout the underlying

proceedings as “inconsistent” and confirmed that Mother was convicted of prostitution in

October 2009. Id. at 56.

       Although Norris acknowledged Mother had completed parenting classes, she

further testified that Mother struggled with “falling asleep” during visits and “would not

respond appropriately to [C.C.’s] acting out.” Id. at 33. In addition, Norris clarified that

despite the fact Mother’s referral for individual therapy was eventually closed as

“successful[]” in April 2010, Norris did not believe Mother “ever addressed the issues

identified in the psychological [assessment] with her therapist,” but rather made “goals

for herself in therapy and those goals were to obtain housing . . . and employment” which

Mother accomplished, but then lost again so she “had to start all over again.” Id. at 55-

56.

       When asked why LCDCS requested that the permanency plan be changed from

reunification to termination of parental rights, Norris answered, “The biggest concern

was just the inconsistency with the visitations as well as the inconsistency with

[Mother’s] stability, and housing, and also at the time she tested positive for marijuana.”
                                            10
Id. at 59. In addition, visitation facilitator Sherri Johnson (“Johnson”) confirmed that

Mother continued to regularly miss scheduled visits with C.C. from April through August

of 2010. Johnson likewise testified that Mother often appeared “sleepy” during visits, did

“not engage[]” with C.C. during visits, and failed to consistently utilize the “parenting

tools” taught to her regarding discipline. Id. at 90, 94.

       As previously explained, a juvenile court must judge a parent’s fitness to care for

his or her children at the time of the termination hearing, taking into consideration the

parent’s habitual patterns of conduct to determine the probability of future neglect or

deprivation of the children. “A pattern of unwillingness to deal with parenting problems

and to cooperate with those providing services, in conjunction with unchanged

conditions, supports a finding that there exists no reasonable probability that the

conditions will change.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d

366, 372 (Ind. Ct. App. 2007), trans. denied. Moreover, we have previously explained

that “simply going through the motions of receiving services alone is not sufficient if the

services do not result in the needed change.” In re J.S., 906 N.E.2d 226, 234 (Ind. Ct.

App. 2009).    After reviewing the record in its entirety, we conclude that abundant

evidence supports the juvenile court’s specific findings set forth above.        Mother’s

arguments to the contrary, emphasizing her self-serving testimony concerning recently

obtained housing and employment rather than the evidence of habitual instability and

neglect cited by the juvenile court in its termination order, amount to an impermissible

invitation to reweigh the evidence. See D.D., 804 N.E.2d at 265.

                                     II. Best Interests


                                             11
         Next, we consider Mother’s contention that LCDCS failed to present clear and

convincing evidence that termination of her parental rights is in C.C.’s best interests. We

are mindful that, in determining what is in the best interests of a child, the juvenile court

is required to look beyond the factors identified by the Department of Child Services and

look to the totality of the evidence. McBride, 798 N.E.2d at 203. In so doing, the

juvenile court must subordinate the interests of the parent to those of the child. Id. The

court need not wait until a child is irreversibly harmed before terminating the parent-child

relationship. Id. Moreover, we have previously held that the recommendations of both

the case manager and child advocate to terminate parental rights, in addition to evidence

that the conditions resulting in removal will not be remedied, is sufficient to show by

clear and convincing evidence that termination is in the child’s best interests. In re M.M.,

733 N.E.2d 6, 13 (Ind. Ct. App. 2000).

         In addition to the findings previously cited, the juvenile court also specifically

found:

         Neither parent is providing any emotional or financial support for the child.
         Neither parent has a bond with this child. The child has been in placement
         since 2008 and has not been returned to parental care. Mother has not
         shown through the numerous services that she could be consistent with the
         services. Mother was given ample opportunities to bond with the child[,]
         which she failed to do. Mother’s instability would be detrimental to the
         child’s well-being. The child has bonded in the foster home. Neither parent
         has completed any case plan for reunification.

                                           *****

         Additionally, the child deserves a loving, caring, stable, safe and drug[-
         ]free home.

         It is in the best interest of the child and his health, welfare and future that
         the parent-child relationship between the child and his parents be forever
         fully and absolutely terminated.
                                                 12
Appellant’s Appendix at 2. These findings, too, are supported by the evidence.

       In recommending termination of Mother’s parental rights, case manager Norris

confirmed during the termination hearing that C.C.’s bond with Mother had “suffered” as

a result of Mother’s “instability issues” and inconsistent participation in visits with C.C.

throughout the CHINS and termination cases. Transcript at 62. Norris further testified

that she believed it would be “very detrimental” to C.C. if he were to be returned to

Mother’s care, and that C.C. needed a “stable and safe home that’s free of child abuse

and neglect.” Id. at 63-64. In addition, Norris confirmed that C.C. had “bonded with his

foster mom.” Id. at 64.

       Visitation case manager Brandy Cole likewise recommended termination of

Mother’s parental rights as in C.C.’s best interests, stating she observed “no bonding”

between Mother and C.C. while assigned to the case. Id. at 100. In addition, C.C.’s

foster mother confirmed that C.C. had been “progressing very well” since his removal

from Mother’s care in 2008. Id. at 106. The foster mother also explained that C.C.’s

repeated “temper tantrums” and attention seeking behaviors had diminished since his

removal from Mother, that C.C. had become “confident with the routine” in the foster

home, and that C.C. had “grown up” with her biological daughter, who is six months

older than C.C. and who C.C. views as a sibling. Id. at 106, 112.

       Based on the totality of the evidence, including the recommendations and/or

testimony of Norris, Cole, and C.C.’s foster mother discussed above, we conclude that

there is ample evidence to support the juvenile court’s findings, as well as its ultimate

determination that termination of Mother’s parental rights is in C.C.’s best interests.

                                            13
Keeping in mind that the purpose of terminating parental rights is not to punish the parent

but to protect the child, several additional factors weigh in favor of the juvenile court’s

conclusion that termination of Mother’s parental rights is in C.C.’s best interests

including: (1) C.C. is of a tender age and needs stability and permanency now; (2) C.C. is

happy and thriving in a pre-adoptive foster home; and (3) C.C. is very bonded to his

foster mother and siblings.

       Since the time of C.C.’s removal, Mother has demonstrated a persistent

unwillingness and/or inability to take the actions necessary to show she is capable of

providing C.C. with a safe, stable, and drug-free home environment. In addition, clear

and convincing evidence supports the juvenile court’s determination that termination of

Mother’s parental rights is in C.C.’s best interests. We therefore conclude that the

juvenile court’s judgment terminating Mother’s parental rights is not clearly erroneous.

       Judgment Affirmed.

BAKER, J., and KIRSCH, J., concur.




                                            14